[Cite as State v. Johnson, 2022-Ohio-179.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 2021 CA 0011
CHARLES JOHNSON

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 2015 CR 432


JUDGMENT:                                      Dismissed



DATE OF JUDGMENT ENTRY:                        January 25, 2022



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

GARY BISHOP                                    GLORIA L. SMITH
PROSECUTING ATTORNEY                           GLORIA L. SMITH, LLC
VICTORIA MUNSON                                670 Meridian Way
ASSISTANT PROSECUTOR                           # 188
38 South Park Street                           Westerville, Ohio 43082
Mansfield, Ohio 44902
Richland County, Case No. 2021 CA 0011                                                   2


Wise, John, J.

       {¶1}   Defendant-Appellant Charles Johnson (“Appellant”) appeals his sentence

at his resentencing hearing on January 28, 2020. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On September 11, 2015, Appellant was convicted by a jury of felonious

assault and aggravated burglary.

       {¶3}   On September 16, 2015, the trial court sentenced Appellant to eight years

for the felonious assault and six years for the aggravated burglary to be served

consecutively. The trial court also ordered Appellant to pay restitution of $6,140.

       {¶4}   On October 14, 2015, Appellant filed a Notice of Appeal arguing ineffective

assistance of counsel.

       {¶5}   On November 15, 2015, the trial court amended its sentence ordering

Appellant to pay restitution totaling $15,287.74.

       {¶6}   On May 13, 2016, this Court overruled Appellant’s sole assignment of error

of ineffective assistance of counsel.

       {¶7}   On March 16, 2020, Appellant filed a pro se motion to correct the November

15, 2015 sentencing entry.

       {¶8}   On March 24, 2020, Appellee filed a response conceding that Appellant only

owed $6,140 of restitution.

       {¶9}   On January 28, 2021, the trial court held a resentencing hearing. At the

hearing, the trial court continued Appellant’s prison sentence, but altered the restitution

to $6,140.
Richland County, Case No. 2021 CA 0011                                                  3


                                  ASSIGNMENT OF ERROR

      {¶10} Appellant timely filed a notice of appeal. He herein raises the following four

Assignments of Error:

      {¶11} “I. APPELLANT WAS DEPRIVED OF HIS RIGHT TO COUNSEL AT THE

RESENTENCING HEARING UNDER THE SIXTH AMENDMENT TO THE UNITED

STATES CONSTITUTION.

      {¶12} “II. APPELLANT WAS DENIED THE RIGHT OF NOTICE AND AN

OPPORTUNITY TO BE HEARD AT THE RE-SENTENCING HEARING IN VIOLATION

OF THE DUE PROCESS CLAUSES OF THE OHIO AND UNITED STATES

CONSTITUTION.

      {¶13} “III. THE TRIAL COURT ABUSED ITS DISCRETION DURING THE

RESENTENCING HEARING.

      {¶14} “IV. THE SENTENCE IS CONTRARY TO LAW AND IS NOT SUPPORTED

BY THE RECORD.”

                                   The Mootness Doctrine

      {¶15} Because it concerns this Court’s jurisdiction, we must first determine

whether the appeal is moot.

      {¶16} “Mootness is a jurisdictional question because the Court ‘is not empowered

to decide moot questions or abstract propositions.” State v. Feister, 5th Dist. Tuscarawas

No. 2018 AP 01 0005, 2018-Ohio-2336, ¶18 quoting United States v. Alaska S.S. Co.,

253 U.S. 113, 116, 40 S.Ct. 448, 449, 64 L.Ed. 808 (1920), quoting California v. San

Pablo & Tulare R. Co., 149 U.S. 308, 314, 13 S.Ct. 876, 878, 37 L.Ed. 747 (1893); Accord,

North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971). Because
Richland County, Case No. 2021 CA 0011                                                   4


mootness is a jurisdictional question, the question of mootness is one that must be

addressed even if the parties do not raise it. North Carolina v. Rice, 404 U.S. 244, 246,

92 S.Ct. 402, 30 L.Ed.2d 413 (1971).

      {¶17} Ohio courts have long exercised judicial restraint in cases that are not actual

controversies. Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371, 372 (1970). In

Bradley v. Ohio Dept. of Job and Family Services, 10th Dist. Franklin No. 10AP-567, 2011-

Ohio-1388, ¶10, the Tenth District Court of Appeals stated:

             The doctrine of mootness is rooted in the ‘case’ or ‘controversy’

      language of Section 2, Article III of the United States Constitution and in the

      general notion of judicial restraint.” James A. Keller, Inc. v. Flaherty (1991),

      74 Ohio App.3d 788, 791, 600 N.E.2d 736. “While Ohio has no constitutional

      counterpart to Section 2, Article III, the courts of Ohio have long recognized

      that a court cannot entertain jurisdiction over a moot question.” Id. “It has

      been long and well established that it is the duty of every judicial tribunal to

      decide actual controversies between parties legitimately affected by specific

      facts and to render judgments which can be carried into effect. It has

      become settled judicial responsibility for courts to refrain from giving

      opinions on abstract propositions and to avoid the imposition by judgment

      of premature declarations or advice upon potential controversies.” Fortner

      v. Thomas (1970), 22 Ohio St.2d 13, 14, 257 N.E.2d 371. Therefore, an

      issue is moot when it has no practical significance, being instead merely

      hypothetical or academic.
Richland County, Case No. 2021 CA 0011                                                    5


       {¶18} Although the mootness doctrine has exceptions, none apply in the case at

bar. In re Appeal of Suspension of Huffner from Circleville High School, 47 Ohio St.3d 12,

546 N.E.2d 1308 (1989), paragraph one of the syllabus (noting the two exceptions to the

mootness doctrine are when “the issues are capable of repetition, yet evading review” or

the case “involves a matter of public or great general interest”).

       {¶19} “An appeal is perfected upon the filing of a written notice of appeal. R.C.

2505.04. Once a case has been appealed, the trial court loses jurisdiction except to take

action in aid of the appeal.” State ex rel. Special Prosecutors v. Judges, Court of Common

Pleas (1978), 55 Ohio St.2d 94, 97, 9 O.O.3d 88, 378 N.E.2d 162.

       {¶20} In the case sub judice, on September 16, 2015, the trial court sentenced

Appellant to fourteen years in prison, five years of mandatory post release control, and

restitution in the amount of $6,140.

       {¶21} On October 14, 2015, Appellant filed a Notice of Appeal divesting the trial

court of its jurisdiction in this matter.

       {¶22} On November 25, 2015, the trial court, lacking jurisdiction, amended the

amount of restitution in its September 16, 2015 Sentencing Entry to order Appellant to

pay restitution of $15,287.74.

       {¶23} Thus, because the trial court did not have the jurisdiction to amend

Appellant’s sentence on November 25, 2015, the amended sentence is vacated and the

original sentence from the trial court’s sentencing entry on September 16, 2015 is

reinstated.

       {¶24} As this appeal arises from the trial court’s disposition of a Motion to Correct

a vacated sentence, we dismiss the appeal as moot.
Richland County, Case No. 2021 CA 0011                                          6


       {¶25} For the foregoing reasons, the appeal of the judgment of the Court of

Common Pleas of Richland County, Ohio, is dismissed.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.




JWW/br 0119